DETAILED ACTION
Applicant: LAUTENSCHLÄGER, Werner; LAUTENSCHLÄGER, Jens; SCHOLZE, Werner
Assignee: MWT AG & Milestone S.R.L.
Attorney: H.T. Than (Reg. No.: 38,632)
Filing: Amendment filed 15 August 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-20 are currently pending before the Office, claims 1-17 have been amended, and claims 18-20 have been newly added.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/16/2022 was filed after the mailing date of the Non-Final Rejection on 05/16/2022.  The submission is in compliance with the provisions of 37 CFR 1.97 since it is accompanied by the corresponding fee.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Persuasive Arguments – “high pressure” §112(b) rejection & §102 rejection
Applicant’s arguments, see Page 6, filed 08/15/2022, with respect to §112(b) rejection for the relative term: “high pressure” and the §102(a)(1) rejection in view of CETC have been fully considered and are persuasive in that the term “high pressure” has been defined in the claim to require the “high pressure window” be “configured to withstand pressures up to at least 200 bar” and makes the term “high pressure window” definite and also avoids the §102(a)(1) cited art.  The rejections of the claims in view of the relative term “high pressure window” and §102(a)(1) have been withdrawn.  However, upon further consideration, the claims remain indefinite for failure to clearly differentiate the preamble, the transitional phrase, and the claim body from each other (§112(b)) and the claims are rejected in view of CETC and HuaZhong University (CN 102004000 A), see below.
Unpersuasive Arguments – other §112(b) rejections & CETC Arguments
Applicant's arguments filed 08/15/2022 regarding CETC have been fully considered but they are not persuasive.
First, Applicants argue the claims have been amended to avoid claim scope indefiniteness and antecedent basis issues (App. Arg., Pg. 6).  The Examiner respectfully disagrees.  The claim scope remains indefinite since independent claim 1 fails to clearly delineate the preamble, transitional phrase, and claim body from each other and antecedent basis issues remain in the newly added claims, see below. 
Second, Applicants argue that “the feature of claim 1 of the present application [including] an infrared-permeable high-pressure window is supported in the pressure vessel wall with respect to a pressure in the reaction chamber, is not disclosed in CETC.  [The window of CETC] is not provided in any pressure vessel wall that surrounds a reaction chamber and that is pressurized, as claimed” (App. Arg., Pgs. 6-8).  The Examiner respectfully disagrees.  CETC discloses the claimed “infrared-permeable high-pressure window is supported in the pressure vessel wall” creating a high-pressure seal created by gasket 3 which provides the “high-pressure window” 4  which is supported in the pressure vessel wall by being connected to the wall in front of container hole 1 as “the connection of the inner thread of connecting tube cooperatively form the sealing structure of quartz window piece and connecting tube with the first gasket and the second gasket” (CETC: Fig. 1; Abstract).  The Applicants appear to be arguing that CETC does not disclose the same structural relationship disclosed in the Instant Application at Figure 2, however, the claims must be interpreted under a broadest reasonable interpretation, and the current claims lack sufficient detail to distinguish them from the cited art.  By creating a functional, pressurized relationship between the “infrared-permeable high pressure window” and the “pressure vessel wall” as disclosed in CETC, the claimed limitation for “window is supported in the pressure vessel wall” is disclosed by the cited art, further detail must be added to the claims to avoid the cited art.  The remaining arguments are unpersuasive for similar reasoning.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 includes the phrase “A pressure vessel comprising a pressure vessel wall (1a) which completely surrounds a reaction chamber (2)” which is indefinite since the claim fails to have a clear preamble, transitional phrase, and claim body.  The claim appears to only be a very long preamble since the claim fails to include punctuation or a colon to clearly define the preamble, transitional phrase, and the claim body.  The preamble and the claim body are interpreted differently for claim scope purposes and the transitional phrase determines the extent of the claim scope.  Accordingly, the claim scope is indefinite since it is not clear where the preamble and claim body begin and end and it fails to include a transitional phrase indicated by a colon which clearly delineates the preamble from the claim body.  See MPEP §§2111.02-2111.03.  Claims 2-20 inherit this rejection.   
Claim 18 includes the phrase “inserted into the bore” which lacks antecedent basis since “a bore” isn’t claimed in parent claims 1 or 6.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7, 9-12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over CETC 13 Research Institute (CN 207600609 U – hereinafter CETC) and HuaZhong University of Science & Technology (CN 102004000 A -hereinafter HuaZhong).
Regarding claim 1, CETC discloses a pressure vessel (CETC: Abstract – high temperature & high pressure containers) having a pressure vessel wall (Fig. 1; Pg. 2 - connecting tube including being connected on the container hole of pressure vessel) which completely surrounds a reaction 

    PNG
    media_image1.png
    497
    418
    media_image1.png
    Greyscale

chamber (Abstract – high temperature & high pressure container inherently requires vessel walls surrounding reaction chamber) as a pressure space for the initiation and/or promotion of chemical 
and/or physical pressure reactions of a sample (Pg. 1 - environment of high temperature and pressure in the synthesis of raw material, crystal growing process) to be heated which is accommodated in the reaction chamber (Fig. 1; Abstract), wherein the pressure vessel wall has an infrared-permeable high-pressure window (Fig. 1 hole 1 quartz window 4) which extends away outward in a direction from the reaction chamber (Fig. 1) and which is supported in the pressure vessel wall (Pg. 2 - Pad 5 is polytetrafluoroethylene sealing gasket, for the sealing between quartz window piece 4 and connecting tube 2.Annular gland 6 is close for compressing Packing realizes the sealing between quartz window piece 4 and connecting tube 2, to ensure the leakproofness under container high temperature and high pressure environment) with respect to a pressure in the reaction chamber (Fig. 1), wherein the pressure vessel (Fig. 1) furthermore has an infrared temperature sensor (7) which is situated directly opposite the high-pressure window (1,4), in order to measure the temperature of a sample (Abstract), accommodated in the reaction chamber (Abstract), during a pressure reaction through the high-pressure window (1,4).  However, CETC fails to disclose the pressure the window is configured to withstand.
In a related field of endeavor, HuaZhong discloses a pressure vessel (HuaZhong: Fig. 1 vessel 80) comprising a pressure vessel wall (80) which completely surrounds a reaction chamber (80 – interior of vessel) as a pressure space for the promotion of physical pressure reactions of a sample (Pg. 2 – supercritical parameter water vapor medium container) to be heated which is accommodated in the reaction chamber (80), wherein the pressure vessel wall (80) has an infrared-permeable high-pressure 

    PNG
    media_image2.png
    318
    946
    media_image2.png
    Greyscale

window (11; Pg. 4 - Sight glass 11 is a kind of quartz glass bars . . . material generally comprises infrared quartz glass or sapphire etc.), which is configured to withstand pressures up to at least 200 bar (Pg. 2 - system can container inner pressure up to 22.2～35MPa and 250～700 ℃ - 22.2-35 MPa converts to 222-350 bar), which extends away outward in a direction from the reaction chamber (Figs. 1-3) and which is supported in (supported with bolts 14 metal o-ring 15, and soft gasket ring 18) the pressure vessel wall (80) with respect to a pressure in the reaction chamber (80), wherein the pressure vessel (80) furthermore has an infrared temperature sensor (IR optical fiber 20 lens 21 interface 22 IR measuring module 30) which is situated directly opposite the high-pressure window (11), in order to measure the temperature of a sample (50; Pg. 2 – water vapor medium and rotating body 50 will have the same temperature due to conduction heating), accommodated in the reaction chamber (80), during a pressure reaction (Abstract) through the high-pressure window (11).
In view of the ability to accurately measure temperatures of a chamber with high temperature and high pressure utilizing an infrared measuring device with the chamber wall as is disclosed in HuaZhong at Figures 1-3 and Pages 2-3, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of HuaZhong with the teachings of CETC to facilitate measurements of samples within containers having inner pressures between 200-350 bar.

Regarding claim 2, CETC and HuaZhong further discloses wherein the high-pressure window (CETC: 1,4) bears directly against the reaction chamber (CETC: Abstract – melt temperature measurement; HuaZhong: Figs. 1-3 window 11).
Regarding claim 3, CETC further discloses wherein the pressure vessel wall (Fig. 1), preferably a base (Fig. 1) of the pressure vessel (Abstract), has a bore (1,4 – container hole 1 & quartz window 4 are bored into the pressure vessel wall), wherein the bore (1,4) is open toward the reaction chamber (Abstract), and wherein the high-pressure window (1,4) is provided in the bore (Fig. 1).
Regarding claim 4, CETC further discloses wherein the bore (1,4) is a passage bore which leads to the outside (Fig. 1 connecting tube 2 connects the outside IR temperature measurement apparatus 7 to the pressure vessel through bore 1,4) of the pressure vessel (Abstract), with the result that the high-pressure window (1,4) is able to be inserted into the bore (Fig. 1) from outside the pressure vessel (Abstract) so as to extend away outward (Fig. 1).
Regarding claim 5, CETC further discloses wherein the high-pressure window (1,4) and/or infrared temperature sensor (7) are/is designed to be screwed and/or inserted (Pg. 2 – connecting tube 2 creates leakproof connection between sensor 7 and the high pressure chamber) into the pressure vessel wall (Fig. 1; Abstract).
Regarding claim 6, CETC and HuaZhong further disclose wherein the infrared temperature sensor (CETC: Fig. 1 sensor 7; HuaZhong: Figs. 1-3 sensor 20,21,22,30) has an intermediate piece (CETC: Fig. 1 connecting tube 2 connector sleeve 8; HuaZhong: Figs. 2-3 sleeve 12 seal 13 interface assembly 16 seal gland assembly 17 ring 18), for example a receiving tube (CETC: Fig. 1 tube2,8; HuaZhong: Figs. 2-3 seal gland assembly 16), for receiving a sensor head of the infrared temperature sensor (CETC: Fig. 1 sensor 7; HuaZhong: Figs. 1-3 sensor 20,21,22,30).
Regarding claim 7, CETC further discloses wherein the distal end of the intermediate piece (2,8) extends as far as the high-pressure window (1,4) or is at a distance from the high-pressure window (Fig. 1 – sensor 7 is at a distance from the window 1,4 with intermediate piece 2,8).
Regarding claim 9, CETC further discloses  wherein the high-pressure window (1,4) and the infrared temperature sensor (7) are formed as a unit or integrally (Pg. 2 – creates leakproof connection).
Regarding claims 10-12, CETC and HuaZhong further discloses wherein the material of the high-pressure window (CETC: 4) is permeable to infrared radiation in a wavelength range from 2.0 μm to 2.6 μm (CETC: Abstract – quartz window is same as disclosed window) (claim 10), with a crystalline structure (CETC: Abstract - quartz) (claim 11), wherein the material of the high-pressure window is quartz (CETC: Abstract) or sapphire (HuaZhong: Pg. 4 – sight glass 11 is IR quartz glass or sapphire) (claim 12).

    PNG
    media_image2.png
    318
    946
    media_image2.png
    Greyscale

Regarding claim 18, HuaZhong further discloses wherein the intermediate piece (HuaZhong: HuaZhong: Figs. 2-3 sleeve 12 seal 13 interface assembly 16 seal gland assembly 17 ring 18) is designed to be screwed and/or inserted into the bore (Figs. 2-3 sleeve 12 seal 13 ring 18 are inserted into the bore in container 80 wall).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over CETC and HuaZhong as applied to claim 1 above, and further in view of Lautenschlaeger et al. (US Pub. 2014/0117008).
Regarding claim 8, CETC and HuaZhong disclose the pressure vessel of claim 1, but fails to disclose a microwave-permeable region.
In a related field of endeavor, Lautenschlaeger et al. discloses a pressure vessel (Lautenschlaeger et al.: Fig. 1 vessel 1) having a pressure vessel wall (10) which completely surrounds a reaction chamber (2) as a pressure space for the initiation and/or promotion of chemical and/or physical pressure reactions of a sample (¶26 pressure vessel 1 surrounds a reaction chamber or a pressure chamber 2 for initiating and/or promoting the chemical and/or physical pressure reactions on the samples P) to be heated which is accommodated in the reaction chamber (2), wherein the pressure vessel wall (10) has an infrared-permeable high-pressure window (70,71), an infrared temperature sensor 

    PNG
    media_image3.png
    623
    743
    media_image3.png
    Greyscale

(90) connected to the high-pressure window (70,71), and wherein the pressure vessel wall (10) has a microwave-permeable region (80; ¶43 - sample heated by microwaves) for the coupling-in of microwaves (¶43), wherein the high-pressure window (70,71) and/or the infrared temperature sensor (90) are/is provided adjacent to the microwave-permeable region (80).
In view of the ability to provide microwave heating of the samples for the promotion of chemical and physical reactions with a microwave-permeable region into a pressure vessel as is disclosed in Lautenschlaeger et al. at Paragraph 18 & Figure 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lautenschlaeger et al. with the teachings of CETC and HuaZhong University to assist in the initiation and promotion of physical and chemical reactions with microwave heating and microwave permeable regions into a pressure vessel.

Claims 13-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over CETC and HuaZhong as applied to claim 1 above, and further in view of Debitsudo (JP 2749428 B2).
Regarding claim 13, CETC and HuaZhong disclose the pressure vessel of claim 1, but fails to disclose a zone.
In a related field of endeavor, Debitsudo discloses a pressure vessel (Debitsudo: Abstract – vacuum device provided with an infrared detector) including an infrared temperature sensor a Peltier element for creating a cooling zone for cooling the infrared temperature sensor (Pg. 5 – cryostat; Pg. 7 – Some infrared detectors have a simple vacuum envelope in which the detector elements are mounted to a Peltier cooler in a vacuum space).
In view of the ability to provide a cooling zone for an infrared sensor with a cooling element in a vacuum space as is disclosed in Debitsudo at Pages 5 & 7, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Debitsudo with the teachings of CETC and HuaZhong University to provide an infrared sensor cooling zone with a cooling element.

Regarding claims 14-16, Debitsudo further discloses wherein the cooling zone is actively cooled (Pg. 5 – cryostat; Pg. 7 – Peltier cooler) (claim 14), wherein the cooling zone has a flow device for cooling the infrared temperature sensor (Pg. 5 – cryostat using flow of pressurized fluid) (claim 15), and wherein the cooling zone has a Peltier element for cooling the infrared temperature sensor (Pg. 7) (claim 16).
Regarding claims 17 and 20, CETC and Debitsudo further disclose wherein the cooling zone (Debitsudo: Pg. 5 cryostat) has a tube (CETC: Fig. 1 tube 2,8) which receives the infrared temperature sensor (CETC: sensor 7; Debitsudo: Abstract - IR sensor), wherein the tube has a passage bore which is provided such that, by way of the passage bore (CETC: Fig. 1), an air flow is established for the cooling of the infrared temperature sensor (claim 17) (Debitsudo: Pg. 5 - The cooling element 20 is a known type of cryostat, and is designed to utilize, for example, the cooling power of the Joule-Thompson effect. This requires the flow of pressurized fluid from a valve or other orifice to a low pressure area. . . . The fluid as a coolant may be, for example, dry air, nitrogen, or argon), wherein the tube is the intermediate piece (claim 20) (CETC: Fig. 1; Debitsudo: Abstract – create a vacuum space for the IR detector) and particularly preferably the receiving tube (CETC: Fig. 1; Debitsudo: Abstract).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over CETC, HuaZhong, and Debitsudo as applied to claim 15 above, and further in view of Han et al. (CN 107702800 A).
Regarding claim 19, CETC, HuaZhong, and Debitsudo disclose the pressure vessel of claim 15, but are silent regarding a fan.
In a related field of endeavor, Han et al. discloses a pressure vessel (Han et al.: Figs. 4-5 vessel 2.1 & 2.6) comprising: an infrared temperature sensor (sensor 2.4) and a cooling zone (Pg. 5 – axial flow fan 2.3, an air filter 2.2 and air guide plate, airflow by the air guide plate 2.7, the infrared temperature measuring instrument 2.4 for cooling and cleaning, temperature measuring probe to realize the cooling and dust-proof infrared temperature measuring instrument) having a fan (2.3) for cooling the infrared temperature sensor (2.4). 

    PNG
    media_image4.png
    473
    922
    media_image4.png
    Greyscale

In view of the ability to cool the infrared temperature sensor and prevent dust from gathering near the sensor using a fan as is disclosed in Han et al. at Figures 4-5 & Page 5, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Han et al. with the teachings of CETC, HuaZhong, and Debitsudo to cool the infrared temperature sensor and prevent dust or other contaminants from impacting the precision of the temperature measurements with a fan as the flow device.

Allowable Subject Matter
The disclosure appears to have allowable subject matter directed to the way in which the “high-pressure window (30)” is supported in the “pressure vessel wall (1a)” disclosed in the Specification at Page 9, Lines 22-31 and Figure 2.  Limitations from dependent claim 3 and Page 9 could be added to claim 1 to avoid the cited art by further requiring “and which is supported in the pressure vessel wall (1a)  by a bore which is open toward the reaction chamber (2) and comprises a step having an increased diameter to support the high-pressure window with respect to a pressure in the reaction chamber”, accompanied with the cancelation of claim 3.
	 
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504. The examiner can normally be reached M-F / 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/JEREMY S VALENTINER/Examiner, Art Unit 2884